Citation Nr: 0736834	
Decision Date: 11/23/07    Archive Date: 12/06/07

DOCKET NO.  05-21 149	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a bilateral knee 
condition. 

2.  Entitlement to service connection for bilateral hearing 
loss.   	


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Associate Counsel


INTRODUCTION

The veteran had active service from January 1945 to November 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin.  The claims file was subsequently 
transferred to the RO in Waco, Texas.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran seeks service connection for a bilateral knee 
condition and bilateral hearing loss.  Service connection 
generally requires evidence of a current disability with a 
relationship or connection to an injury or disease or some 
other manifestation of the disability during service.  Boyer 
v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); 38 U.S.C.A. § 
1110 (West 2002); 38 C.F.R. § 3.303(a) (2007).    

VA's duty to assist includes providing a medical examination 
or obtaining a medical opinion when necessary to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d).  Such an 
examination or opinion is necessary to make a decision on a 
claim if all of the lay and medical evidence of record (1) 
contains competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; and (2) indicates that the disability or symptoms 
may be associated with the claimant's active military, naval, 
or air service; but (3) does not contain sufficient medical 
evidence for VA to make a decision on the claim. Id.  
Furthermore, when a veteran's service medical records are not 
available, VA's duty to assist, and the Board's duty to 
provide reasons and bases for its findings and conclusions 
and to consider carefully the benefit-of-the-doubt rule are 
heightened.  See Moore (Howard) v. Derwinski, 1 Vet. App. 
401, 404 (1991).  

In this case, in July 2004, the RO made a formal finding that 
the veteran's service records were unavailable after several 
unsuccessful attempts to locate them.  Therefore, VA's 
heightened duty to assist the veteran in the development of 
his claim has been triggered.  

With regard to the veteran's claim for service connection for 
a bilateral knee condition, the veteran alleges that he 
injured his right knee at Ardmore Air Force Base in Ardmore, 
Oklahoma in the summer of 1945.  Specifically, the veteran 
states that he jumped approximately seven feet from a Boeing 
B-29 Superfortress while carrying a sextant and landed on his 
right knee.  He further states that he received immediate 
medical treatment for his knee, including the issuance of a 
knee brace and prescription of medication, but no broken 
bones were found.  The veteran states that he was placed on 
light duty for three weeks and excused from physical 
training, but alleges that he continued to have knee problems 
ever since.  Although the veteran's service medical records 
are unavailable for review, his Separation Qualification 
Record confirms that he served as a navigator aboard a B-29 
aircraft.  The veteran's VA treatment records, dating back to 
March 1999, indicate a diagnosis of bilateral osteoarthritis 
of the knees.  In March 2006, the veteran underwent a right 
total knee arthroplasty.  

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372, 1377 (Fed. Cir. 2007).  Therefore, given VA's 
heightened duty to assist in the absence of service medical 
records, the Board finds that the duty to obtain a medical 
examination and opinion has been triggered to determine the 
etiology of the veteran's current bilateral knee condition.  
A remand is required to secure this evidence.  

Similarly, the veteran alleges that he has bilateral hearing 
loss as the result of 
acoustic trauma suffered in service.  Specifically, the 
veteran alleges that he tested earplugs in hypobaric chambers 
at Randolph Air Force Base in Universal City, Texas in 
January 1945.  In addition, the veteran alleges he was 
exposed to acoustic trauma when assigned to a Boeing B-17 
Flying Fortress crew in spring 1945.  Although the veteran's 
service medical records are unavailable for review, his 
Separation Qualification Record confirms that he served as a 
navigator aboard a B-17 aircraft, which included gunnery 
duty.  The veteran testified that his hearing has been 
diminished ever since.  He worked as a rancher following 
service and testified there was no acoustic trauma associated 
with that occupation.  He is currently treated for bilateral 
hearing loss by the VA and has received hearing aids.  

Given VA's heightened duty to assist in the absence of 
service medical records, the Board finds that the duty to 
obtain a medical examination and opinion has been triggered 
to determine the etiology of the veteran's current bilateral 
hearing loss.  A remand is required to secure this evidence.

Accordingly, the case is REMANDED for the following action:

1. The RO should arrange for the veteran 
to be scheduled for a VA orthopedic 
examination to ascertain the nature and 
etiology of his current bilateral knee 
condition.  Any medically indicated 
special tests should be accomplished.  
After reviewing the claims file and 
examining the veteran, the examiner should 
offer an opinion as to whether it is at 
least as likely as not (50% probability or 
more) that any current bilateral knee 
condition is causally related to his 
military service.  A detailed rationale 
for all opinions expressed is requested.  
The term "at least as likely as not" does 
not mean within the realm of medical 
possibility, but rather that the weight of 
medical evidence both for and against a 
conclusion is so evenly divided that it is 
as medically sound to find in favor of 
that conclusion as it is to find against 
it.

2.  The RO should arrange for the veteran 
to be scheduled for a VA audiology 
examination to assess the nature and 
etiology of his bilateral hearing loss.  
The claims folder must be made available 
to the examiner for review for the 
examination and the examination report 
must indicate whether such review was 
accomplished.  

Based on current examination and review of 
the relevant lay statements and 
audiological evidence of record, the 
examiner is asked to offer an opinion as 
to whether it is at least as likely as not 
(50% probability or more) that the 
veteran's current bilateral hearing loss 
is related to service, particularly 
exposure to noise therein.  The term "at 
least as likely as not" does not mean 
within the realm of medical possibility, 
but rather that the weight of medical 
evidence both for and against a conclusion 
is so evenly divided that it is as 
medically sound to find in favor of that 
conclusion as it is to find against it.  
In providing this opinion, the examiner 
should include a complete explanation of 
the rationale.  If the examiner is unable 
to offer the requested opinion, the report 
should so state.   

3.  After completing any additional 
necessary development, the RO should 
readjudicate the issues on appeal.  If the 
disposition of any issue remains 
unfavorable, the RO should furnish the 
veteran and his representative a 
supplemental statement of the case and 
afford the applicable opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The veteran is hereby notified that it is the appellant's 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim. 38 C.F.R. §§ 3.158 and 3.655 
(2007).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
ROBERT C. SCHARNBERGER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



